DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims are 1, 3-19, 11-18 and 20-21 rejected under 35 U.S.C. 101 because it is a mental steps and could be carried out mentally or by a pen and paper.  Please see the Examiner’s Response to the Argument for detailed analysis and establishment of a prima facie.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-7, 9, 11-12, 14-15, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Basa in view of Naray or Petry.
Claim 1, Basa, via Fig. 4,  teaches a method comprising: 
configuring a model to distinguish between confidential and non-confidential media items; wherein the model includes a supervised machine learning algorithm trained using media items pre-classified as confidential and non-confidential. (Basa: using neural networks, i.e., mathematical/computational models, Col. 6, lines 4-16 to determine whether the data is confidential, col. 3, lines 35-43. Also figs. 3-5.  Examine also notices that Naray also utilizes machine-learning algorithm, [0196] to determine confidential information, [0152, 0370] and apply the upload control action, i.e., allow or prevent, [0104]; for example, only allow data uploads to services that have a CCI score of medium or above, [0108]”);
X1 = analyzing a media item to be uploaded to a cloud storage using the model to determine whether the media item is confidential; and 
issuing, in response to determining that the media item is confidential, an upload control action on the media item (if confidential, denying,/cancelling the communication, col. 5, lines 49-60).
X1: while Basa details “analyzing a media item to be uploaded to a 
Naray teaches to determine the confidential level by the CCI (Cloud Confidence Index) score, [0097] and “only allow data uploads to services that have a CCI score of medium or above, [0108]”.  Or
Petry teaches “If the content to be uploaded contains confidential, proprietary, and/or other sensitive information, the cloud browser may prevent the content from being uploaded. Conversely, if the content to be uploaded does not contain confidential, proprietary, and/or other sensitive information, the cloud browser may permit the content to be uploaded. [0192]”.
Therefore it would have been obvious to the ordinary artisan before the effective filing date to incorporate the teaching of Naray or Petry into the teaching of Basa for the purpose of providing a variety of methods/systems, i.e., cloud storage system, for greater protection of data integrity, safeguarding of personal data and preventing loss of revenue.
Claim 3. The method of claim 1, wherein the model includes a blocklist of objects, wherein the media item is an image, wherein analyzing the media item includes performing object recognition on the image to identify one or more objects within the image, wherein the upload control action is issued in response to identifying an object on the blocklist within the image. (Petry: blacklists of URLs known or supposed to be associated with potentially harmful web content…determine whether the web content includes any objectionable content, [0088, 0188] where web content comprises advertisements, images, text, themes, audio files, video files, documents, and/or the like., [0116]).
Claims 5-6,  wherein analyzing the media item to determine whether the media item is confidential includes: calculating a confidentiality score for the media item; and comparing the confidentiality score to a confidentiality threshold; wherein the upload control action is issued in response to the confidentiality score not satisfying the confidentiality threshold. (Basa: predefined threshold, col. 5, lines 12-32; Naray: CCI score, [0104]; Petry: threshold value, [0089]); wherein the confidentiality score is calculated by adding a set of weighted confidentiality factors (Naray: organizations can customize CCI by adjusting the index's input weightings to match organization's requirements and criteria, [0103]).
Claims 7 and 14, further comprising: analyzing a second media item to be uploaded to the cloud storage using the model to determine whether the second media item is confidential; and permitting, in response to determining that the second media item is non-confidential, upload of the second media item to the cloud storage. (Please note that all prior arts teach plurality of media content items, content medias are, for example, files, folders, documents, images, and video, and Petry: “If the content to be uploaded contains confidential, proprietary, and/or other sensitive information, the cloud browser may prevent the content from being uploaded. Conversely, if the content to be uploaded does not contain confidential, proprietary, and/or other sensitive information, the cloud browser may permit the content to be uploaded. [0192]”.
Claim 9, wherein the model includes a supervised machine learning algorithm trained using media items pre-classified as confidential and non-confidential. (Basa, Fig. 3, predetermined data).
Claims 11-12, wherein analyzing the media item to determine whether the media item is confidential further includes: calculating a confidentiality score for the media item; and comparing the confidentiality score to a confidentiality threshold; wherein the upload control action is issued in response to the confidentiality score not satisfying the confidentiality threshold and determining that the location where the media item was obtained matches the confidential location; wherein the confidentiality score is calculated by adding a set of weighted confidentiality factors. (Similar to claims 5 and 6.  The newly feature is addressed by Naray: Encrypt all content matching my confidential DLP profile in cloud services, [0109].

Claim 15. The system of claim 14, wherein the model includes an allowlist  of objects, wherein the second media item is an image, wherein analyzing the second media item includes performing object recognition on the image to identify one or more objects within the image, wherein the second media item is determined to be non-confidential based on identifying an object present on the allowlist within the image. (Please note that all prior arts teach plurality of media content items, content medias are, for example, files, folders, documents, images, and video, and Petry teaches safe content included in the whitelist, [0087-0088]).
Claim 17. The computer program product of claim 16, wherein the upload control action includes redacting the image. (Naray: masking, morphing, concealing, or hiding, [0139]).
18. (Currently Amended) The computer program product of claim 16, wherein the model includes a blocklist of strings, wherein  a second media item analyzed by the model is a text document, wherein analyzing the second media item using the model includes performing string searching on the text document to identify one or more strings within the text document, (Basa:  text in an image is identified…the text may be numeric, symbolic, alphabetic, and/or any other type of text capable of being identified in an image. In one embodiment, the text in the image may be identified by performing an optical character recognition (OCR) procedure on the image. In another embodiment, the text in the image may be identified by performing an intelligent character recognition (ICR) procedure on the image. In yet another embodiment, the text in the image may be identified utilizing one or more neural networks (e.g. mathematical models, computational models, etc.). Of course, however, the text in the image may be identified in any manner, col. 6, lines 4-16), wherein  a second upload control action is issued on the second media item in response to identifying a string on the blocklist within the text document. (Basa:  Fig. 5, a fingerprint of the text is determined, col. 5, line 61-col 7, line 4; Petry: blacklists of URLs known or supposed to be associated with potentially harmful web content…determine whether the web content includes any objectionable content, [0088, 0188] where web content comprises advertisements, images, text, themes, audio files, video files, documents, and/or the like., [0116]).
Claims 20. The computer program product of claim 16, wherein analyzing the image to determine whether the image is confidential includes: calculating a confidentiality score for the image; and comparing the confidentiality score to a confidentiality threshold; wherein the upload control action is issued in response to the confidentiality score not satisfying the confidentiality threshold and identifying the object on the blocklist within the image. (See claims 5-6 and 11-12 above).

Claims 21 rejected under 35 U.S.C. 103 as being unpatentable over Basa in view of Naray or Petry and further in view of Skinner et al (US 2020/0042837) or Roedel et al (US 2021/0051294).
Claim 21. (New) The computer program product of claim 16, wherein the machine learning based object detection algorithm is a region based convolutional neural network (R-CNN).
While Basa uses neural networks, i.e., mathematical/computational models, Col. 6, lines 4-16 to determine whether the data is confidential and Naray also utilizes machine-learning algorithm, [0196] to determine confidential information, [0152, 0370] and apply the upload control action, i.e., allow or prevent, [0104]; for example, only allow data uploads to services that have a CCI score of medium or above, [0108]”.
They did not explicitly spell out that their algorithm is a region based convolutional neural network (R-CNN).
Skinner teaches “Some embodiments may apply object detection and localization algorithms based on machine learning techniques, like convolutional neural networks trained to detect and localize confidential information. In some cases, these techniques may be pipelined, e.g., with neural networks responding to featured detected with computer vision techniques or by OCRing, [0078]”.
Roedel uses “R-CNN to construct the obfuscation of files, or video content, [0083, 0106]”
Therefore it would have been obvious to the ordinary artisan before the effective filing date to incorporate the teaching of Skinner or Roedel into the teaching of Basa for the purpose of providing a specific machine-learning algorithm to provide protection to confidential data.
Allowable Subject Matter
Claims 4 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable, pending the correction of the 101 issue presented above, if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 8/15/22have been fully considered but they are not persuasive. 
Regarding the 35 USC 101 issue.
Claim 1 recites “A method comprising: 
(a)	configuring a model to distinguish between confidential and non-confidential media items, wherein the model includes a supervised machine learning algorithm trained using media items pre-classified as confidential and non-confidential; (see (a’) below);
(b)	analyzing a media item to be uploaded to a cloud storage using the model to determine whether the media item is confidential; (see (b’) below); and 
(c)	issuing, in response to determining that the media item is confidential, an upload control action on the media item”. (see (c’)).
Here examiner will establish a prima facie 101 mental process and provide evidence how a human could carry out the claimed steps.  For example in the case of claim 1:
(a’)	a user creates a model on paper with features/qualifications/rules of what constitutes a confidential or non-confidential media item “wherein the model includes a supervised machine learning algorithm trained using media items pre-classified as confidential and non-confidential”;  

While applicant introduced the machine learning algorithm to claim 1 in an attempt to preclude human performance, examiner positions that introducing an additional statement that the operation performed in the configuring step (step a above) is not so complex as to preclude human performance. As point of emphasis,  in the Step 2A prong 1 of the 2019 PEG analysis of the claim, it would be reasonable to find that the claim would be directed towards an abstract idea in the form of a mental process regarding the organization of a to-do or task completion list. Simply the presence of the additional elements a “machine learning algorithm” do not preclude a human from otherwise performing the claimed process mentally or mentally with a pen and paper.

Thus, examiner reiterates his position which was presented to the applicant at the last interview (mailed 8/15/22) that the machine learning model is recited at a very high level of generality and should be more specifically explained as the applicant’s specific neural network or improved machine learning model in order to be directed towards significantly more. Furthermore, this configuration is part of pre-solutional activity to a mental process that constitutes making a judgement or evaluation involving a well-known computer model which would have to be shown as being well-known in 2B (see below).  
In other word, the amendment does not provide additional information towards a practical solution. It looks like the machine learning model is general and interchangeable with a number of models known in the art and is trained using user data which is well-known.  Examiner positions that it appears to be using a machine model to perform what is otherwise a mental process and examiner doesn’t think that the applicant has improved or invented a new machine learning model which could constitute an improvement to a particular field of technology.
 (b’)	the user looks at a paper document or photograph and makes a mental evaluation as to whether it is confidential; (Similar analysis as a’).
(c’)	then tells another person to not upload the photograph or document because it has been determined to be confidential. (Similar analysis as a’).

The Step 2B, per MPEP 2106.05(II), examiner wishes to detail in conjunction/considerations discussed at least in MPEP §§ 2106.05(a), (c), and (d):

For example:
Per MPEP §§ 2106.05(a ) requires “Improvements to the Functioning of a Computer or To Any Other Technology or Technical Field [R-10.2019]”. Examiner is required to consider “whether the claim "purport(s) to improve the functioning of the computer itself" or "any other technology or technical field." Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 225, 110 USPQ2d 1976, 1984 (2014). This consideration has also been referred to as the search for a technological solution to a technological problem. See e.g., DDR Holdings, LLC. v. Hotels.com, L.P., 773 F.3d 1245, 1257, 113 USPQ2d 1097, 1105 (Fed. Cir. 2014); Amdocs (Israel), Ltd. v. Openet Telecom, Inc., 841 F.3d 1288, 1300-01, 120 USPQ2d 1527, 1537 (Fed. Cir. 2016). 
While improvements were evaluated in Alice Corp. as relevant to the search for an inventive concept (Step 2B), several decisions of the Federal Circuit have also evaluated this consideration when determining whether a claim was directed to an abstract idea (Step 2A). See, e.g., Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36, 118 USPQ2d 1684, 1689 (Fed. Cir. 2016); McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314-16, 120 USPQ2d 1091, 1102-03 (Fed. Cir. 2016); Visual Memory, LLC v. NVIDIA Corp., 867 F.3d 1253, 1259-60, 123 USPQ2d 1712, 1717 (Fed. Cir. 2017). Thus, an examiner should evaluate whether a claim contains an improvement to the functioning of a computer or to any other technology or technical field at Step 2A Prong Two and Step 2B, as well as when considering whether the claim has such self-evident eligibility that it qualifies for the streamlined analysis.
Claim 1, as currently recited, does not provide any improvement.  See (a’), (b’), and (c’) above.

Per MPEP §§ 2106.05(c) where examiner is required to consider “whether a claim integrates a judicial exception into a practical application in Step 2A Prong Two and whether a claim recites significantly more in Step 2B is whether the claim effects a transformation or reduction of a particular article to a different state or thing. "Transformation and reduction of an article ‘to a different state or thing’ is the clue to patentability of a process claim that does not include particular machines." Bilski v. Kappos, 561 U.S. 593, 658, 95 USPQ2d 1001, 1007 (2010) (quoting Gottschalk v. Benson, 409 U.S. 63, 70, 175 USPQ 673, 676 (1972)). If such a transformation exists, the claims are likely to be significantly more than any recited judicial exception or to integrate any recited judicial exception into a practical application”.
Here claim 1 present no transformation of a particular article to a different state or thing.   See (a’), (b’), and (c’) above.

Per MPEP §§ 2106.05(d) where examiner is required to consider “whether a claim recites significantly more than a judicial exception is whether the additional element(s) are well-understood, routine, conventional activities previously known to the industry. If the additional element (or combination of elements) is a specific limitation other than what is well-understood, routine and conventional in the field, for instance because it is an unconventional step that confines the claim to a particular useful application of the judicial exception, then this consideration favors eligibility. If, however, the additional element (or combination of elements) is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality, then this consideration does not favor eligibility. 
As examiner presented above “the machine learning model is recited at a very high level of generality and should be more specifically explained as the applicant’s specific neural network or improved machine learning model in order to be directed towards significantly more.
The authoritative evidence is plentiful:
DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 113 USPQ2d 1097 (Fed. Cir. 2014), provides an example of additional elements that favored eligibility because they were more than well-understood, routine conventional activities in the field. The claims in DDR Holdings were directed to systems and methods of generating a composite webpage that combines certain visual elements of a host website with the content of a third-party merchant. 773 F.3d at 1248, 113 USPQ2d at 1099. The court found that the claim had additional elements that amounted to significantly more than the abstract idea, because they modified conventional Internet hyperlink protocol to dynamically produce a dual-source hybrid webpage, which differed from the conventional operation of Internet hyperlink protocol that transported the user away from the host’s webpage to the third party’s webpage when the hyperlink was activated. 773 F.3d at 1258-59, 113 USPQ2d at 1106-07. Thus, the claims in DDR Holdings were eligible.
On the other hand, Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 67, 101 USPQ2d 1961, 1964 (2010) provides an example of additional elements that were not an inventive concept because they were merely well-understood, routine, conventional activity previously known to the industry, which were not by themselves sufficient to transform a judicial exception into a patent eligible invention. Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 79-80, 101 USPQ2d 1969 (2012) (citing Parker v. Flook, 437 U.S. 584, 590, 198 USPQ 193, 199 (1978) (the additional elements were "well known" and, thus, did not amount to a patentable application of the mathematical formula)). In Mayo, the claims at issue recited naturally occurring correlations (the relationships between the concentration in the blood of certain thiopurine metabolites and the likelihood that a drug dosage will be ineffective or induce harmful side effects) along with additional elements including telling a doctor to measure thiopurine metabolite levels in the blood using any known process. 566 U.S. at 77-79, 101 USPQ2d at 1967-68. The Court found this additional step of measuring metabolite levels to be well-understood, routine, conventional activity already engaged in by the scientific community because scientists "routinely measured metabolites as part of their investigations into the relationships between metabolite levels and efficacy and toxicity of thiopurine compounds." 566 U.S. at 79, 101 USPQ2d at 1968. Even when considered in combination with the other additional elements, the step of measuring metabolite levels did not amount to an inventive concept, and thus the claims in Mayo were not eligible. 566 U.S. at 79-80, 101 USPQ2d at 1968-69”.
Claim 1’s feature of “the machine learning model” is recited at a very high level of generality and should be more specifically explained as the applicant’s specific neural network or improved machine learning model in order to be directed towards significantly more.  See (a’), (b’), and (c’) above.
Dependent claims 3-7 (not reproduced here) recite a series of steps or acts to be performed, the claim neither transforms underlying subject matter nor is positively tied to another statutory category that accomplishes the claimed method steps. (See MPEP 2106.04 and the 2019 PEG).  
Claim 3 is a directly straight analysis where human can simply write down a blacklist of confidential objects as the model on paper. 
	Claim 4 also looks like a human can simply look at a picture or document information to determine where the media was taken/created and then visually/mentally compare that location to a confidential location list to decide to prohibit uploading of the document or picture.
	Claims 5-6 also look like  human can set a confidentiality threshold (i.e., by a predefined score or predefined color as indicated in claim 6) and apply the upload control action in response to the confidentiality score not satisfying the confidentiality threshold.  
Claim 7 is a repeat action of analyzing step in claim 1 where human can determine mentally or writing on a piece of paper the qualification of an another media item and apply the upload control action.

	
Claim 8. (Currently Amended) A system comprising: a memory storing program instructions; and a processor, wherein the processor is configured to execute the program instructions to perform a method comprising: Page 5 of 19Appl. No. 16/676625 Reply to Office Action of May 20, 2022 configuring a model to distinguish between confidential and non-confidential media items, the model including a set of confidential locations; analyzing a media item to be uploaded to a cloud storage using the model to determine whether the media item is confidential, wherein analyzing the media item includes: determining a location where the media item was obtained; and comparing the location to the set of confidential locations; and issuing, in response to determining that the location where the media item was obtained matches to a confidential location of the set of confidential locations and thus that the media item is confidential, an upload control action on the media item.
Fundamentally, claim 8 is analyzed in the same manner of claim 1. The establishment of a prima facie 101 mental process and provide evidence how a human could carry out the claimed steps is similar to claim 1.  For example, Claim 8 recite a generic/non-specific system having ideas/instruction being processed to execute the steps that can also be done mentally… , or on a piece of paper which is a statutory category of invention.  Furthermore, the applicant never identified what model is applied to distinguish between confidential and non-confidential media items.  The best examiner can evaluate “the model” still based the fact that this model/configuration is part of pre-solutional activity to a mental process that constitutes making a judgement or evaluation involving a well-known computer model.  Please see the 2B analysis above. 
Other than reciting a system which is a generic/non-specific system, human mind appears to be one of the generic/non-specific systems, operating to perform the recited steps of claim 8… Thus,  it is not integrated into a practical application.  The claim does not point to a specific improvement in computers in their communication role or provides a specific improvement in the way computers operate. The claim as a whole, looking at the additional elements individually and in combination, does not integrate the abstract idea into a practical application. 
See at least  MPEP §§ 2106.05(a), MPEP §§ 2106.05(c), and MPEP 2106.04(d) for detail evidence as provided above.
Generic system that amount to mere instructions to implement the abstract idea cannot provide an inventive concept. Moreover, the additional elements do not reflect an improvement to a technology or technical field, or include the use of a particular machine or particular transformation. The additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the abstract idea. See MPEP 2106.05; MPEP 2106.04(d).
	Conclusively, claims 8-9, 11-15 recite a series of steps or acts to be performed, the claim neither transforms underlying subject matter nor is positively tied to another statutory category that accomplishes the claimed method steps.

Claim 16. (Currently Amended) A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method comprising: configuring a model to distinguish between confidential and non-confidential media items, wherein the model includes a blocklist of objects; analyzing an image to be uploaded to a cloud storage using the model to determine whether the image is confidential, wherein analyzing the image includes performing a machine learning based object recognition algorithm on the image to identify one or more objects within the image; and issuing, in response to identifying an object on the blocklist within the image, an upload control action on the image.

Here, the newly amended claim 16 requires further analysis.  The applicant has added “analyzing the image includes performing a machine learning based object recognition algorithm on the image to identify one or more objects within the image” and argues that this functional cannot be practically performed by a human.  
Examiner respectfully disagrees. The analysis performed here is not so complex as to preclude human performance.  A human can visually inspect an image and identify objects depicted in the image.  The machine learning algorithm in claim 16 attempts to automate an otherwise human-implemented process instead of being directed to a practical application.  Moreover, the image analysis is still recited at a high level of generality. 

	The analysis is similar to claims 1 or 8.   Furthermore,  claim 16 recites “a computer program product comprising a computer readable storage medium having program instructions embodied therewith…” was presented without explicitly identified whether it is a non-transitory or not, giving the sense of uncertainty to what type of signal is going through such medium.
	Here applicant argues that “claims are to be read in light of the specification. Paragraph 91 of the specification specifically indicates that "computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.”
	Examiner agrees that “claims are to be read in light of the specification”.  Then the claim should reflect the language of Specs since the claim is the measure of the invention, not the Specs. 
Dependent claims 17-18 and 20-21 either recite or inherit the same defects. 
Correction or Clarification is required.

Regarding the 35 USC 103 issue.
Applicant has amended claim 1 to include the limitations of claim 2 to recite "configuring a model to distinguish between confidential and non-confidential media items, wherein the model includes a supervised machine learning algorithm trained using media items pre-classified as confidential and non-confidential" 

Applicant argues that “The Office Action rejected claim 2 using Basa, FIG. 3 "predetermined data." See Office Action page 8. However, Applicant respectfully asserts that none of the references recite "supervised machine learning algorithm." Applicant is confused how "predetermined data" of Basa relates to "supervised machine learning algorithm trained using media items pre-classified as confidential and non-confidential." Predetermined data, as in Basa, merely relates to any data that may be predetermined. For example, see col. 3, lines 37-43 of Basa, which recites: 
"The predetermined data may include any information, content, etc. that has been predetermined. In one embodiment, the predetermined data may include confidential data. In another embodiment, the predetermined data may include textual data. In still another embodiment, the predetermined data may include fingerprinted (e.g. hashed, etc.) data." 
	Examiner disagrees.  The term “predetermined” itself would entail some form of being controlled or supervised by some entity.   More important, Basa utilizes neural networks, i.e., mathematical/computational models, Col. 6, lines 4-16 to determine whether the data is confidential, col. 3, lines 35-43. Also figs. 3-5.  
	Here clearly, neural network, i.e., mathematical/computational algorithm is a supervised procedure by some automatic form/method, i.e., a computer code, col. 5, ls. 24-25.  And Basa’s mathematical/computational algorithm is provided to perform an action such as “determining whether an image includes confidential data” by some computing code… to determine confidentiality. See Fig. 4…., such as “ the confidential data may include company policy information, trade secret information, information associated with a nondisclosure agreement, etc., col. 5, ls. 20-23.  Are these predetermined data NOT supervised?
	In contrary to applicant’s statement “Predetermined data, as in Basa, merely relates to any data that may be predetermined”.   Predetermined data is computationally calculated and controlled by the computer program product and certainly supervised by the entity (i.e., company’s policy) that owns these.
	In addition to Basa’s demonstrated teaching on supervised machine-learning techniques above,  examiner also provided Naray who utilizes machine-learning algorithm, employing the rule-based (SUPERVISED) method, [0196], to determine confidential information, [0152, 0370] and apply the upload control action, i.e., allow or prevent, [0104]; for example, only allow data uploads to services that have a CCI score of medium or above, [0108]”).  
It did not appear that applicant offered any analysis WHY Naray does not meet the claim requirement on “SUPERVISED” machine-learning algorithm. 
Examiner also notices that applicant has introduced the new terms into the claim, i.e., “allowlist” and “blocklist” which are not disclosed in the Specs.  

Examiner is unsure of applicant’s intention is… Thus examiner would not attempt to read the applicant’s mind.  Examiner rather presents Basa’s Fig. 4 would only allow or prevent “an electronic mail message” from being sent to its intended recipients”, col. 5, ls. 55-56 if an image includes confidential data, Fig. 4, step 406.   Here clearly preventing equals blocking.
Examine also notices that Naray determines confidential information, [0152, 0370] and apply the upload control action, i.e., allow or prevent, [0104] based on CCI score of medium or above, [0108]”); For example,   “CCI can be used as a matching criteria in the real-time content policies, e.g.: Block the upload of personally-identifiable information to cloud storage services with a CCI score of “medium” or below.  Don't let users share content in cloud storage services rated medium or low or poor. In another implementation, cloud services rated medium or below can be considered non enterprise-ready and risky, [0100-0104].
As demonstrated above, examiner respectfully maintains the rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUNG-HOANG J. NGUYEN whose telephone number is (571)270-1949. The examiner can normally be reached Reg. Sched. 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 570-272-7530. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUNG-HOANG J NGUYEN/Primary Examiner, Art Unit 2651